                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 RUSSELL TINSLEY,                                       Civil Action No. 15-7319(MCA)

                Plaintiff,

        v.                                                          OPINION

 MERRILL MAIN, PH.D., STU CLINICAL:
 DIRECTOR, et at.,

                Defendants.



       I.      INTRODUCTION

       This matter having been opened to the Court by Defendants Merrill Main, Ph.D., R. Van

Pelt, and Christopher Beaumont, Ph.D. ‘(“the DHS Defendants”) (ECF No. 195) on a motion for

summary judgment as to Plaintiff Russell Tinsley’s (“Plaintiff’) First Amendment retaliation

claims against Defendants Main and Beaumont in connection with Plaintiff’s submission of

grievances, complaints, and/or lawsuits. For the reasons explained in this Opinion, the Court

will grant the motion for summary judgment as to Defendant Beaumont and will deny the motion

for summary judgment as to Defendant Main. The Court will also deny Plaintiff’s motion for

reconsideration of the Court’s prior decision granling summary judgment to Defendants Van Pelt

and Sherry Yates, and deny without prejudice Plaintiffs motion to remove his counsel.




 Defendant Christopher Beaumont, Ph.D. appears to be improperly pleaded as Christopher
Beaumount, Ph.D.
                                                1
         II.      FACTUAL BACKGROUND

         In May 2010, Plaintiff was civilly committed to the Special Treatment Unit (“STU”) as a

sexually violent predator (“SVP”) under New Jersey’s Sexually Violent Predator Act (“SVPA”).2

Merrill Main, Ph.D., is a licensed clinical psychologist and the Clinical Director at the STU and

supervised the treatment of Plaintiff during the relevant time period. (ECF No. 195-2,

Defendants’ Statement of Material Facts “DSMF” at ¶ 1.) Christopher Beaumont, Ph.D., is a

clinical psychologist in the STU and treated Plaintiff during the relevant time period. (DSMF at

¶‘J 9-10.)
         It appears undisputed that Plaintiff has submitted numerous grievances, complaints, and

lawsuits related to his confinement in the STU. The grievances, complaints, and lawsuits

challenge Plaintiffs civil commitment, the inadequacy of his sex offender treatment, the failure

to promote him to the next stage of treatment, and the restrictive nature of his confinement on the

South Unit of the STU. In his grievances, complaints, and lawsuits, Plaintiff also alleges

misconduct by STU staff, including alleged retaliatory conduct by Defendants Main and

Beaumont.3

         Defendant Beaumont has worked directly with Plaintiff as a front-line therapist. (DSMF

at   ¶ 9-10.)   Specifically, Defendant Beaumont has facilitated two process groups (that is,

Treatment Orientation ##2 and 18) and one psycho-educational module (that is, Relapse


2
 Plaintiff appealed his commitment to the Superior Court of New Jersey, Appellate Division,
which affirmed his commitment in an unpublished decision. In re Civil Commitment ofP. T., No.
A-2521-13T2, 2016 WL 674215, at *1 (N.J. Super. Ct. App. Div. Feb. 19, 2016).
  Plaintiff has attached exhibits to his opposition brief showing that he continues to file
complaints about DHS employees to various state, federal, and private agencies. For instance,
on April 18, 2018 he wrote to the U.S. Department of Health and Human Services seeking an
investigation of the STU and Defendant Main. (See ECF No. 199-2, Plaintiffs Cert. at Exhibit
H.) He has also written to The Department of Justice, Citizens Commission on Human Rights
International, and The American Psychological Ethics Office. (Id. at Exhibits H-K.)
                                                   2
    Prevention lAB) with Plaintiff, Defendant Beaumont asserts that while he was working with

    Plaintiff as one of his front-line therapists, he encouraged Plaintiff to process salient therapeutic

    issues during the group process while also focusing on sex-offender-specific dynamics. (DSMF

    at”3f 10-11.)

            It is undisputed that Plaintiff submitted several Remedy Forms expressing dissatisfaction

    with Defendant Beaumont during the relevant time period. (ECF No. 199-2, Plaintiffs Cert.,

    ExhibitL at 129-135.) On September 9, 2014, Plaintiff also submitted a”Complaint”

    contending that on September 8, 2014, Defendants Beaumont “brushed off evidence of

    [Plaintiffs] successful completion” of certain treatment modules and recommended that Plaintiff

    repeat the modules despite his high scores.4 Plaintiff further asserted that other residents were

    moved off the South Unit and/or advanced to the next module, and he believed that his failure to

advance      was    the result of complaints Plaintiff has brought against Defendant Beaumont and his

other therapists, resulting in an investigation by the DHS and the Newark Board of

Psychologists.5 (Id. at 135.) There is no record evidence of a complaint to the Newark Board of

Psychologists. Plaintiff did, however, submit a Complaint to the New Jersey State Board of

Psychological Examiners in 2014, asking them to investigate Defendant Beaumont and Dr.

Burley’s decision not to advance him in treatment.6 (Plaintiff’s Cert., Exhibit M at 139-140.)

Plaintiff has not provided the date he first submitted his Complaint about Defendant Beaumont to

the New Jersey State Board of Psychological Examiners, but it appears that the Complaint


‘
     It is not clear if this Complaint is an internal grievance or was sent to an outside agency.
  Plaintiff submitted a similar “Complaint” dated September 30, 2014, in which he contends that
Defendant Beaumont is retaliating against him due to complaints he filed against them. (See Id.
at 136.)
 Plaintiff appears to concede that the New Jersey State Board of Psychological Examiners found
no basis to pursue      disciplinary action against Defendant Beaumont and recommended that he
                         any



pursue other legal avenues. (See Plaintiffs Cert., Ex. M at 141-143.)

                                                      3
    against Defendant Beaumont was filed prior to September 9. 2014. (See ECF No. 195-4,

    Beaumont Cert. at ¶ 7, Exhibits A-B.)

           Defendant Beaumont asserts that his role as Plaintiff’s therapist did not require him to

    respond to resident grievances because they are administrative in nature; consequently,

    Defendant Beaumont asserts that he neither received grievances submitted by Plaintiff nor was

    ever made aware of one submitted by him regarding any treatment as one of his front-line

    therapists. (DSMF at   ¶4J   12-13.) Because he neither received nor was made aware of any

    grievances from Plaintiff, Defendant Beaumont asserts that his treatment decisions did not have

    anything to do with Plaintiff’s grievances and that his treatment decisions were based on his

professional evaluation and judgment of Plaintiffs psychological needs.7 (DSMF at          ¶   14.)

Defendant Beaumont appears to concede that he was aware of Plaintiffs Complaint filed with

the New Jersey State Board of Psychological Examiners and has attached to his certification his

letter responses to the September 9,2014 and October 7,2014 letters from the State Board of

Psychological Examiners. (Beaumont Certification at        ¶ 7, Exhibits A-B.)
           It also appears undisputed that Defendant Main was aware of Plaintiffs frequent filing of

grievance, complaints, and lawsuits.8 (See ECF No. 195-3, Main Certification at       ¶   5, Ex. A and

B; Plaintiffs Cert., Ex. A at 7-14.) Plaintiff asserts that on or about October 11,2014,

Defendant Main told Plaintiff lie would never advance in treatment if he continued to file

grievances and lawsuits. To support his allegation, Plaintiff has submitted a Remedy Form dated




 Plaintiff appears to concede that Defendant Beaumont has no role in reviewing internal
grievances, and has not provided any evidence to the contrary. (See 199-2, Plaintiff’s Cert. at       ¶
25-32.)
8In 2014, Plaintiff also filed a Complaint to the New Jersey State Board of Psychological
Examiners against Defendant Main. (See DSMF at ¶J 7-8; ECF No. 199-2, Plaintiffs Cert,
Exhibit A at 14.)

                                                      4
October 29, 2014. in which he states: “On Thursday October 11, 2014[,J after the Community

Meeting with DHS staffi,] Merrill Main, STU Clinical Director made statements to me that may

be Retaliatory   ....“ ‘
                           (Plaintiff’s Cert., Exhibit A at 8 (emphasis added).) Defendant Main

responded personally to this grievance, but his response is illegible.10 (See id.) In response to

the DHS Defendants’ summary judgment motion, Plaintiff has submitted a sworn certification

stating that Merrill Main told him on or about October 11, 2014, that no matter how much

progress Plaintiff made in treatment, that his complaints and lawsuits would “only hurt any and

all chances for [Plaintiff] to ever get discharge[dj and [Plaintiff] will never get off the South

Unit.”1 (Plaintiff’s Cert. atj 8.)

        Defendant Main disputes that he made this statement, and asserts that he would never tell

any resident that he could not advance in treatment if he continued to file grievances. (DSMF at




  As noted by the DHS Defendants, October 11,2014 was a Saturday. It is possible, of course,
that this exchange occurred on Thursday October 9. 2014, or on some other date in early
October.
  Because the staff response portion of the grievance is illegible, it is not clear if Defendant
Main denied speaking to Plaintiff around that time as he has represented in his certification to the
Court.
 ‘In his exhibits, Plaintiff has also provided a letter brief submitted in the Superior Court of New
Jersey, in which Plaintiff cites to his own deposition testimony taken on June 28, 2018, in which
Plaintiff asserted that Defendant Main told him
                 you are never going to get off the South Unit, because of your
                 grievances. You filing your lawsuits and you’ll never get off the
                 South Unit. Matter of fact you know your chances of ever getting
                 out of here is being taken away from you. This guy specifically
                 said this.
(See Plaintiffs Cert.. Exhibit B at 20.) It appears that Plaintiff was deposed in this action on or
about June 28, 2018 (See ECF No. 166, July 9,2018 letter of Kevin J. Dronson. DAG), but
neither party has attached any portions of Plaintiffs June 28, 2019 deposition.

                                                     5
¶ 6.)   Defendant Main also appears to dispute that the October 11, 2014 conversation occurred.’2

He avers that October 11,2014 was a Saturday, and that he did not work on that day. (DSMF at

¶ 2.)   Defendant Main also contends that he and Plaintiff would not have spoken directly with

each other around that time because Defendant Main would have been available to speak with

him only during monthly resident-community meetings, and Plaintiff did not attend these

meetings. (See DSMF at     ¶ 3.)
         In letters to Plaintiff dated October 7,2014 and November 17, 2014, Defendant Main

cautioned Plaintiff that his grievances, lawsuits, and legal arguments were interfering with his

treatment. (Main Cert.     5. Exhibits A, B.) Defendant Main asserts that his concerns about

Plaintiff’s protected activities were exclusively motivated by legitimate treatment concerns.

(Main Cert.     ¶ 5.)
         III.      SUMMARY JUDGMENT STANDARD

         Summary judgment is appropriate where the Court is satisfied that “there is no genuine

issue as to any material fact and that the movant is entitled to a judgment as a matter of law’.”

Fed. R. Civ. P. 56(c); Celotex Corp. v Catre(t, 477 U.S. 317, 323 (1986). A factual dispute is

genuine only if there is “a sufficient evidentiary basis on which a reasonable jury could find for

the non-moving party,” and it is material only if it has the ability to “affect the outcome of the

suit under governing law.” Kaucher v County ofBucks, 455 F.3d 418, 423 (3d Cir. 2006); see

also Anderson v. Liberty Lobby, Inc., 477 U.S. 242. 248 (1986). Disputes over irrelevant or

unnecessary facts will not preclude a grant of summary judgment. Anderson, 477 U.S. at 248.

“In considering a motion for summary judgment, a district court may not make credibility



12
  It is not clear if Defendant Main disputes that he spoke directly to Plaintiff about his filing of
grievances or merely disputes that he spoke to Plaintiff about his filing of grievances on October
11,2014.
                                                  6
determinations or engage in any weighing of the evidence; instead, the non-moving party’s

evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor    .“   Marino

v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 447 U.S. at 255));

see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Curley v

KIem, 298 F.3d 271, 276—77 (3d Cir. 2002).

        The burden of establishing that no “genuine issue” exists is on the party moving for

summary judgment. Celotex, 477 U.S. at 330. “A nomoving party has created a genuine issue

of material fact if it has provided sufficient evidence to allow a jury to find in its favor at trial.”

Gleason v. Norwest Mortg., Inc., 243 F.3d 130, 138 (3d Cir. 2001). The non-moving party must

present “more than a scintilla of evidence showing that there is a genuine issue for trial.”

Woloszyn   i’.   County ofLawrence, 396 F.3d 314, 319 (3d Cir. 2005) (quotations omitted). Under

Anderson, Plaintiffs’ proffered evidence must be sufficient to meet the substantive evidentiary

standard the jury would have to use at trial. 477 U.S. at 255. To do so, the non-moving party

must “go beyond the pleadings and by her own affidavits, or by the depositions, answers to

interrogatories, and admissions on file, designate specific facts showing that there is a genuine

issue for trial.” Celorex, 477 U.S. at 324 (quotations omitted); see also MatsushIta, 475 U.S. at

586; Ridgewoodfld. of Ed v Stokley, 172 F.3d 238, 252 (3d Cir. 1999). In deciding the merits

of a party’s motion for summary judgment, the court’s role is not to evaluate the evidence and

decide the truth of the matter, but to determine whether there is a genuine issue for trial.

Anderson, 477 U.S. at 249. Credibility determinations are the province of the factfinder. Big

Apple BMW, Inc. v. BMW ofN Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

        There can be “no genuine issue as to any material fact,” however, if a party fails “to make

a showing sufficient to establish the existence of an element essential to that party’s case, and on



                                                    7
which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322—23. “[A]

complete failure of proof concerning an essential element of the nonmoving party’s case

necessarily renders all other facts immaterial.” Id. at 323; Katz v. Aetna Cas. & Sur. Co., 972

F.2d 53,55 (3d Cir. 1992).

       A document filed pro se is to be “liberally construed” and “a pro se complaint, however

inartffilly pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson   i’.   Parc/us, 551 U.S. 89,94(2007) (quoting Estelle v. Gamble, 429 U.S. 97,

106 (1976)). In addition, when considering a motion in apro se plaintiffs proceedings, a court

must “apply the applicable law, irrespective of whether a pro se litigant has mentioned it by

name.” Holley v. Dep’t of Veteran Affizirs, 165 F,3d 244, 247—48 (3d Cir. 1999). Nevertheless,

on a motion for summary judgment, “a pro se plaintiff is not relieved of his obligation under

Rule 56 to point to competent evidence in the record that is capable of refuting a defendant’s

motion for summary judgment.” Ray v. Fed Ins. Co., No. 05-2507, 2007 WL 1377645, at *3

(E.D. Pa. May 10, 2007). “[M]erely because a non-moving party is proceeding pro se does not

relieve him of the obligation under Rule 56(e) to produce evidence that raises a genuine issue of

material fact.” Boykins v. Lucent Techs., Inc., 78 F.Supp.2d 402, 408 (E.D. Pa. 2000); see also

Dawson v. Cook, 238 F. Supp. 3d 712, 717 (ED. Pa. 2017).

       IV.     ANALYSIS

               a. Remaining Retaliation Claims

       As the Court explained in its prior Opinion, the remaining issues in this litigation are

whether Defendants Beaumont and/or Main retaliated against Plaintiff by failing to advance

Plaintiff in treatment or keeping him on the South Unit due to his filing of numerous grievances,

complaints, and/or lawsuits. The Court declined to address these issues in its prior Opinion



                                                    8
because they were not fairly raised in the DHS Defendants’ summary judgment motion, and

Plaintiff had not had an opportunity to respond. Pursuant to Fed. R. Civ. P. 56(f), the Court

determined that the parties were in a better position to identil5’ the material facts relevant to these

issues, and provided the DHS Defendants with an opportunity to move for summary judgment on

the remaining claims.

        The DHS Defendants filed their second summary judgment motion on March 27, 2019.

On April 8,2019, Plaintiff submitted his opposition. On April 17, 2019, the DHS Defendants

submitted a reply. And on April 18, 2019, Plaintiffs counsel submitted a letter briefjoining

Plaintiffs opposition and adding additional argument. The matter is fully briefed and ready for

disposition.

       Retaliation against a prisoner or civil detainee based on his exercise of a constitutional

right violates the First Amendment. See Bistrian v. Levi. 696 F.3d 352, 376 (3d Cir. 2012)

(citing Mitchell v. Horn. 318 F.3d 523, 529—3 1 (3d Cir. 2003); Rauser v. Horn, 241 F.3d 330,

333—34 (3d Cir. 2001); Allah v. Seiverling. 229 F.3d 220, 224—26 (3d Cir. 2000). In order to

state a prima facie case of First Amendment retaliation, a prisoner must assert that: (I) he

engaged in constitutionally protected conduct; (2) he suffered an adverse action sufficient to

deter a person of ordinary firmness from exercising his constitutional rights; and (3) the

constitutionally protected conduct was “a substantial or motivating factor” for the adverse

action)3 See Rauser v. Horn, 241 F.3d at 333. A prisoner’s ability to file grievances and


13
   Once a prisoner establishes aprimafacie case of retaliation, the burden then shifts to the
defendant to establish that he would have made the same decision absent the protected conduct
for reasons reasonably related to a legitimate penological interest (the “same decision” defense).
See Rouser, 241 F.3d at 334; Watson v. Rozum, 834 F.3d 417, 425-26 (3d Cir. 2016); Fepe v.
Lamas, 679 F. App’x. 173, 176 (3d Cir. 2017). The Court does not address the same decision
defense because Defendants have argued only that Plaintiff has not established aprimafacie case
of retaliation.

                                                   9
lawsuits against prison officials is a constitutionally protected activity for purposes of a

retaliation claim. See Milhouse v Carlson, 652 F.2d 371, 373—74 (3d Cir. 1981); Mitchell v

Horn, 318 F.3d 523, 530 (3d Cir. 2003); Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016).

        Here, the constitutionally protected activities are Plaintiffs grievances, complaints,

andlor lawsuits, and the adverse actions are Defendants’ refusals to advance him in treatment and

Plaintiffs restriction to the South Unit. The DHS Defendants assert that Plaintiff is unable to

show that Defendants Beaumont or Main targeted his protected speech rather the legitimate

clinical or collateral consequences of that speech, pursuant to Oliver v. Roquet, 858 F.3d 180 (3d

Cir. 2017), and also fails to show the required causal connection between his grievances and/or

complaints/lawsuits and the failure to progress in treatment. (See ECF No. 195-1.) The Court

addresses only the arguments made by the DHS Defendants and considers each Defendant

separately, beginning with Defendant Main.

        As it found in its prior decision granting summary judgment to Defendant Van Pelt, the

Court finds that the Third Circuit’s decision in Oliver v. Roquet, 858 F.3d 180(2017) controls

the Court’s analysis of the claims against Defendant Main. In Oliver v. Roquet, the plaintiff, also

an SVP, was denied advancement to the next phase of treatment, and he sued a psychologist at

the STU for allegedly retaliating against him for his own legal activities and his legal activities

on behalf of other residents. The primary facts in support of the retaliation claim were contained

in a report, which, among other things, suggested that the plaintiff may need to consider whether

his focus on legal activities was interfering with his treatment. See id. at 1 85-86. In Oliver, the

Third Circuit clarified the pleading requirements for a retaliation claim against a mental health

professional at a state institution, holding that “a prima facie showing of causation requires more




                                                  10
than the allegation that the professional based a medical decision on symptomology that

happened to relate in some way to a patient’s protected activity.” Instead, there must be

particular facts alleged that allow the court to reasonably infer it is the protected activity itself,

and not simply medically relevant behavior associated with that activity, that formed the basis of

the defendant’s adverse action.” Id. at 192. Thus, after Oliver, to state a First Amendment

retaliation claim against a medical professional based on treatment decisions that seem to target

or affect a protected activity, a Plaintiff must provide facts showing that the medical professional

targeted the protected speech itself and not just the legitimate clinical or collateral consequences

of that speech.

        As explained by the Third Circuit,

                  “[tjhis is so because a medical professional’s holistic approach to
                  diagnosing a patient’s mental health will sometimes require
                  consideration of his otherwise protected speech and conduct to
                  evaluate any adverse consequences they are having on his
                  treatment, Framed in terms of the Rauser test and the relevant
                  pleading standards, an assertion by a mental health detainee that
                  his treating psychologist retaliated against him, based only on the
                  factual allegation that the psychologist considered the effect his
                  First Amendment activity was having on his treatment, would not
                  support the inference that retaliation was the “substantial or
                  motivating factor” for the psychologist’s recommendation.
Oliver, 858 F.3d at 192.

        The Third Circuit further explained that a medical report or decision “purporting to focus

only on the collateral consequences of a detainee’s First Amendment activity could be sufficient

to establish a prima facie case of retaliation where the plaintiff is able to plead ‘consideration

plus,’—i.e., where, in addition to consideration of the protected activity by way of its association

with medically relevant conduct, there are specific factual allegations supporting an inference

that the adverse action was based on the protected activity itself.” Id “Consideration plus” may

exist, for example, where the complaint contained “specific factual allegations suggesting that

                                                   11
the collateral consequences were fabricated, [allegationsj that the defendant had communicated

anger or frustration with the protected activity itself or had threatened to take action against the

plaintiff, or [allegationsj that the collateral consequences relied upon were irrelevant to the

medical judgment in question.” Id.

        Here, the DHS Defendants acknowledge that Defendant Main was involved directly with

the supervision of Plaintiffs treatment but contend that Main’s October 7, 2014 and November

17, 2014 letters to Plaintiff show that he had legitimate clinical concerns that Plaintiffs

grievances, complaints, and threats of legal action were affecting his treatment. The DHS

Defendants assert that Defendant Main was motivated exclusively by these treatment concerns.

Plaintiff, however, has asserted that Defendant Main told him in a conversation on or about

October 11, 2014, that he would not be discharged from the STU or get out of the restrictive

South Unit if he continued to file grievances and lawsuits. These allegations, which are

supported by Plaintiff’s sworn statement, his contemporaneous Remedy Form dated October 29,

2014, and his deposition testimony, suggest that Defendant Main targeted the the protected

activity itself, i.e., the grievances, complaints, and/or lawsuits. Plaintiffs allegations thus

provide the consideration plus, as required by Oliver, and, it proven, could allow a jury to find

that Plaintiff satisfied the causal connection between his filing of grievances and/or lawsuits and

the failure to progress in treatment and/or his continued confinement in the restrictive South

Unit. Although Defendant Main disputes that he made such statements to Plaintiff and notes

discrepancies in the date provided by Plaintiff, the resolution of these disputed facts rests on

credibility determinations that must be resolved by a fact finder. For these reasons, the Court

finds that Plaintiff has established a prima facie case of retaliation against Defendant Main in




                                                  12
connection with his filing of grievances and complaints.’4 The Court therefore denies summary

judgment on the First Amendment retaliation claim against Defendant Main in connection with

Plaintiffs filing of grievances, complaints, andlor lawsuits.

        The Court will, however, grant summary judgment to Defendant Beaumont on Plaintiffs

claim that he retaliated against Plaintiff for his filing of grievances, complaints, andlor lawsuits.

The DE-IS Defendants argue that Plaintiff fails to provide any causal evidence linking Defendant

Beaumont’s treatment decisions to his filing of grievances, complaints, andlor lawsuits. The

Court agrees. Plaintiff can provide evidence of a retaliatory motive through either (I) an

unusually suggestive temporal proximity between the protected activity and the allegedly

retaliatory action, or (2) a pattern of antagonism coupled with timing that suggests a causal link.

See Watson v. Rozum, 834 F.3d 417, 422 (3d. Cir. 2016). Here, Plaintiff has not provided

evidence of an unusually suggestive temporal proximity or a pattern of antagonism coupled with

timing. He has not submitted any evidence that Defendant Beaumont knew about Plaintiffs

internal grievances against him. Nor has Plaintiff provided any evidence that Defendant

Beaumont knew about Plaintiffs Complaint (or Plaintiffs plan to file such a Complaint) to the

New Jersey State Board of Psychological Examiners, or other protected conduct, pjr to making

specific treatment recommendations or decisions. The evidence suggests only that Defendant

Beaumont received a letter dated September 9, 2014 from the New Jersey State Board of

Psychological Examiners, but had already made relevant treatment decision on or about

September 8, 2014. Tn sum, the Court agrees with the DHS Defendants that Plaintiff First

Amendment retaliation claim against Defendant Beaumont fails on causation, and will grant



14
  The DHS Defendants have not asserted the “same decision” defense or qualified immunity in
their motion for summary judgment.

                                                 13
summary judgment to this Defendant on Plaintiffs First Amendment retaliation claim in

connection with Plaintiffs filing of grievances, complaints, and lawsuits.

               b. Motion for Reconsideration

        Plaintiff also seeks reconsideration of the Court’s February 28, 2019 decision granting

summary judgment to Defendants Van Pelt and Sherry Yates. “[R]econsideration is an

extraordinary remedy, that is granted very sparingly.” Brackett v. Ashcroft, No. 03-3988, 2003

U.S. Dist. LEXIS 21312, at *5, 2003 WL 22303078 (D.N.J. Oct. 7,2003). A court will grant a

motion for reconsideration only if the movant establishes: (1) an intervening change in the

controlling law; (2) the availability of new evidence that was not previously available; or (3) the

need to correct a clear error of law or fact or to prevent manifest injustice. Max’s Seafood Cafe

ex reL Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (citing N. River fri Co. v.

CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.1995)). Under Local Civil Rule 7.1(i), a

party making a motion for reconsideration must submit a “brief setting forth concisely the matter

or controlling decisions which the party believes the Judge   ...   has overlooked.” D.N.J. Civ. R.

7.1(i). In other words, the movant may address only matters that were presented to the Court,

but were not considered by the Court in making the decision at issue. United States v.

Compaction Sys. Corp., 88 F.Supp.2d 339, 345 (D.N.J. 1999). Plaintiffs arguments recapitulate

the factual and legal issues already adjudicated by the Court. Because Plaintiffs motion does

not meet the legal standard, the Court will deny the motion for reconsideration.

               c. Motion to Remove Counsel

       Finally, the Court will deny without prejudice Plaintiffs request to remove his counsel.

Pursuant to L. Civ. R. 102.1, unless other counsel is substituted, withdrawal of counsel requires

leave of court. In deciding whether to permit an attorney to withdraw the court should consider:



                                                14
(1) the reasons why withdrawal is sought; (2) the prejudice withdrawal may cause to other

litigants; (3) the harm withdrawal might cause to the administration ofjustice; and (4) the degree

to which withdrawal will delay the resolution of the case. Rusinow v. Kamara, 920 F. Supp. 69,

71 (D.N.J. 1996). Here, the request to remove counsel was submitted by plaintiff and counsel

has not addressed the factors listed above, namely the reason for the withdrawal and its effect on

the remaining proceedings. For these reasons, the Court will deny without prejudice Plaintiff’s

request to remove Mr. Landesman as counsel.

       V.      CONCLUSION

       For the reasons explained in this Opinion, the DHS Defendants motion for summary

judgment is granted in part and denied in part. The motion for summary judgment is granted as

to the First Amendment retaliation claims against Defendant Beaumont arising from Plaintiffs

filing of grievances, complaints, and/or lawsuits and denied as to the First Amendment

retaliation claim against Defendant Main arising from Plaintiffs filing of grievances, complaints,

andlor lawsuits. The Court also denies Plaintiffs motion for reconsideration, and his request to

have Mr. Landesman removed as counsel. An appropriate Order follows.




                                                             Madeline Cox Arleo, District Judge
                                                             United States District Court

DATED:        OH@



                                                15
